Exhibit 10.2(a)

 

Amendment

to

Loan Commitment

May 10, 2019

 

Reference is made to that certain Loan Commitment dated May 9, 2019 (the
“Commitment”), pursuant to which Rising Development Co., Ltd. and Well Thrive
Limited (each, a “Lender”, and collectively, the “Lenders”) have committed to
make a loan of up to $20,000,000 to Aerkomm, Inc. (the “Company”). Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
to them in the Commitment.

 

The Commitment provides that the Initial Closing Date shall be within 30 days
following the date the title of the Land is vested in the Company’s subsidiary
Aerkomm Taiwan. Considering the fact that the Company may have cash requirement
to pay its vendors in connection with its Aerkomm++ program prior to the time
set for the initial closing under the Commitment, the Lenders hereby agree to an
earlier closing of up to 25% of the Loan upon the Company request prior to the
time the title of the Land is vested in the Company’s subsidiary Aerkomm Taiwan,
provided that the Company provide adequate evidence to the Lenders that the
proceeds of the advance closing would be applied to pay the Company’s vendors.

 



Executed as of the date first written above:       COMPANY: AERKOMM INC.      
By: /s/ JEFFREY WUN   Name: JEFFREY WUN   Title: CEO       LENDERS: RISING
DEVELOPMENT CO., LTD.     By: /s/ CHANG, CHI-HUNG  (Corporate and personal
seals) Name: CHANG, CHI-HUNG   Title: Chairman       WELL THRIVE LIMITED     By:
/s/ CHANG, SHENG-CHUN  (Corporate stamp) Name: CHANG, SHENG-CHUN   Title:
Chairman  

 

 

 

Amendment to Loan Commitment 1  





 

 

 